              Case 2:21-cv-00384-JAM-JDP Document 6 Filed 04/09/21 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10
11   SAMUEL LOVE,                                  Case No. 2:21-cv-00384-JAM-JDP
12                    Plaintiff,                   ORDER STAYING FURTHER
                                                   PROCEEDINGS AND DEADLINES
13            v.
14   SHRINIKA INVESTMENTS, LLC, a
     California Limited Liability Company,         Complaint Filed: March 2, 2021
15
                      Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28


     69158663v.1
              Case 2:21-cv-00384-JAM-JDP Document 6 Filed 04/09/21 Page 2 of 2


1             Pursuant to the Parties’ Stipulation for an Order Staying Further Proceedings and
2    Deadlines, and good cause appearing, the Court ORDERS:
3             1.    All dates, deadlines, and further activity in this case are stayed pending
4    decisions by the Ninth Circuit in Love v. Marriott Hotel Services, Inc., No. 21-154,
5    Arroyo v. JWMFE Anaheim, LLC, No. 21-55237, and Garcia v. Gateway Hotel L.P., No
6    21-55227 (collectively, “Appeals”).
7             2.    The Parties shall submit a joint status report within fourteen (14) days after
8    the opinion in the last of the three cases cited herein is issued, which informs the Court
9    how the parties intend to proceed with this case in light of the rulings in the Appeals.
10   IT IS SO ORDERED.
11
12
13   DATED: April 8, 2021                      /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
14
                                               UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
     69158663v.1
